     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.848 Page 1 of 28



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   MANUEL A. H.,                                        Case No.: 3:20-cv-00911-BAS-LL
12                                       Plaintiff,
                                                          REPORT AND
13   v.                                                   RECOMMENDATION REGARDING
                                                          CROSS MOTIONS FOR SUMMARY
14   ANDREW SAUL,
                                                          JUDGMENT
     Commissioner of Social Security,
15
                                       Defendant.         [ECF Nos. 18, 19]
16
17
18         Plaintiff Manuel A. H. brought this action for judicial review of the Social Security
19   Commissioner’s denial of his claim for disability insurance benefits. Before this Court are
20   Plaintiff’s Motion for Summary Judgment [ECF No. 18 (“Pl.’s Mot.”)], Defendant’s Cross-
21   Motion for Summary Judgment and Opposition to Plaintiff's Motion for Summary
22   Judgment [ECF No. 19 (“Def.’s Mot.”)], and Plaintiff’s Reply in Support of Motion for
23   Summary Judgment [ECF No. 20 (“Pl.’s Reply”)].
24         This Report and Recommendation is submitted to United States District Judge
25   Cynthia A. Bashant pursuant to 28 U.S.C. § 636(b) and Civil Local Rule 72.1(c) of the
26   United States District Court for the Southern District of California. For the reasons set forth
27   below, this Court RECOMMENDS that Plaintiff’s Motion for Summary Judgment be
28

                                                      1
                                                                                      20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.849 Page 2 of 28



1    GRANTED, and Defendant’s Cross-Motion for Summary Judgment be DENIED. This
2    Court further RECOMMENDS that the case be REMANDED for further proceedings.
3        I.      PROCEDURAL BACKGROUND
4             On March 22, 20171, Plaintiff applied for Title II disability insurance benefits
5    (“DIB”) pursuant to Title II and Supplemental Security Income (“SSI”) pursuant to Title
6    XVI. See Administrative Record (“AR”) at ECF No. 16 at 225-31, 232-39. In Plaintiff’s
7    application for DIB, he alleged disability beginning on June 9, 2016. AR 225.2 In Plaintiff’s
8    application for SSI, he alleged disability beginning on November 18, 2014. AR 232.
9    Plaintiff’s claims for both DIB and SSI were initially denied on September 8, 2017. Id. at
10   148-52. Plaintiff requested reconsideration of the initial determination on November 3,
11   2017, which was also denied. Id. at 153-163. On April 12, 2018, Plaintiff requested a
12   hearing before an Administrative Law Judge. Id. at 164.
13            On May 30, 2019, a hearing was held before Administrative Law Judge (“ALJ”)
14   Deborah Van Vleck. Id. at 189-217. Plaintiff appeared with his attorney, Mr. Leonard
15   Schneider, and testified at the hearing. Id. at 43-89. An impartial vocational expert, Ms.
16   Jennifer Guediri, was also present and testified. Id. In a written decision dated June 18,
17   2019, the ALJ determined that Plaintiff had not been under a disability, as defined in the
18   Social Security Act, from November 8, 2014 through the date of the ALJ’s decision.3 Id.
19
20
     1
21     The Administrative Law Judge’s June 18, 2019 decision states that Plaintiff’s application was filed on
     February 13, 2017. AR 27. Plaintiff and Defendant also use the application date of February 13, 2017 in
22   their respective Cross-Motions for Summary Judgment. Pl.’s Mot. at 1; Def.’s Mot. at 2. However, based
     on the Court’s review of the Administrative Record, Plaintiff’s application was filed on March 22, 2017.
23   AR 225-31, 232-39.
24   2
       The ALJ’s opinion and Plaintiff’s Motion for Summary Judgment incorrectly state that Plaintiff’s DIB
25   application alleged a disability onset date of November 18, 2014. ECF No. 18 at 1. However, based on
     the Court’s review of the Administrative Record, November 18, 2014 was the alleged onset date for
26   Plaintiff’s SSI application; Plaintiff’s DIB application alleged a disability onset date of June 9, 2016. AR
     232, 225.
27
     3
       The ALJ noted in her decision that Plaintiff’s employment records indicated that he engaged in
28   substantial gainful employment after the November SSI date from June 2015 through June 2016. Id. at 30.

                                                          2
                                                                                                 20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.850 Page 3 of 28



1    at 38. The ALJ’s decision became final on March 31, 2020, when the Appeals Council
2    denied Plaintiff’s request for review of the ALJ’s ruling. Id. at 1-6.
3                On May 15, 2020, Plaintiff filed the instant action for judicial review by the federal
4    district court. ECF 1. On January 19, 2021, Plaintiff filed a Motion for Summary
5    Judgment. ECF No. 18. On March 3, 2021, Defendant filed a Cross-Motion for Summary
6    Judgment. ECF No. 19. On March 16, 2021, Plaintiff filed a Reply. ECF No. 20. Defendant
7    did not file a Reply in Support of the Motion for Summary Judgment. See Docket.
8          II.      DISABILITY HEARING
9                On May 30, 2019, Plaintiff appeared with counsel at the hearing before the ALJ. AR
10   45. During the hearing, the ALJ questioned Plaintiff regarding his work experience and
11   alleged disability. Id. at 43-89. Plaintiff testified that he was thirty-three years old and had
12   a high school diploma. Id. at 48, 52-53. He stated that his last gainful employment was as
13   a security guard at RBW SD Incorporated. Id. at 55. Plaintiff described that he often called
14   out of work for not feeling well and eventually quit in June 2016 because he was “just too
15   sick.” Id. at 58. Prior to working as a security guard, the Plaintiff stated he also worked as
16   a street cleaner and as a grounds caretaker. Id. at 58-64.
17               The ALJ next asked Plaintiff a series of questions about his diagnosis of Meniere’s
18   disease. Id. at 66. Plaintiff stated that his doctor, Dr. Erik Virre, told him that his Meniere’s
19   disease originated from an ear infection which spread to his inner ear and caused permanent
20   damage. Id. at 66, 87-88. Plaintiff stated that, as a result, he is always dizzy and imbalanced.
21   Id. at 64. Plaintiff alleged that he suffers from constant ear-ringing, tinnitus, and vertigo.
22   Id. at 66. Plaintiff testified:
23               [e]verything I do 24/7, it’s just vertigo; vertigo, vertigo, dizziness, ears
                 ringing. When I’m done here, I’m going to have go lay down. I’ll lay down in
24
                 my bed, because I can’t sit up. I can’t stand up or sit for too long.
25   Id.
26
27
     However, the ALJ still used the November 8, 2014 date as the disability onset date for purposes of her
28   decision.

                                                        3
                                                                                            20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.851 Page 4 of 28



1          Plaintiff stated that he takes Venlafaxine, a depression medication. Id. at 67. When
2    the ALJ asked whether the medication helped, Plaintiff responded that the pills help
3    “balance” him out but do not get rid of his constant dizziness, ear-ringing, or headaches.
4    Id.
5          The ALJ asked Plaintiff questions about his finances and home life. Id. at 48.
6    Plaintiff testified that he is supported by his mother, who receives disability benefits, and
7    that he lives in her house with two sisters and two nieces. Id. Plaintiff stated that he receives
8    “general relief” from the County of San Diego. Id. at 50. Plaintiff testified that he is able
9    to grocery shop, prepare his meals, change his linens when necessary, and do laundry. Id.
10   at 71-72. Plaintiff said he tries to clean the house but cannot clean thoroughly because he
11   becomes dizzy. Id. at 72. Plaintiff testified that he uses a cane to walk, and can only walk
12   “to the front yard.” Id. at 68. Plaintiff said he can stand for “[m]aybe less than ten minutes,
13   and then I have to sit down.” Id. at 70. Plaintiff testified that he does not have a social life
14   besides interactions with his family and his girlfriend. Id. at 54. When asked about what
15   type of activities he enjoys with his girlfriend, Plaintiff responded:
16           We watch TV and movies together. I have to wear glasses when we watch the
             movie together. And we’ll go out to eat. And that’s really it. We used to do a
17
             lot more, you know, theme parks and go to the beach. We did a lot more of
18           that, but I really can’t do any of that no more…
     Id. at 72-73.
19
           Plaintiff testified that “the bright light on his phone aggravates [him]” because it
20
     “makes [his] vertigo worse.” AR 74. Plaintiff stated that he cannot use a “tablet” or play
21
     video games anymore because they aggravate his vertigo. Id. Plaintiff stated that he “can
22
     barely watch TV.” Id. at 75. Plaintiff also stated that he gets migraines roughly once a
23
     week. Id. at 77.
24
           The ALJ also questioned the Vocational Expert (“VE”), Ms. Guediri. Id. at 83-87.
25
     Based upon the hypothetical identifying Plaintiff’s Residual Functional Capacity (“RFC”),
26
     the VE opined that Plaintiff could not perform his past work. Id. at 84. However, the VE
27
     stated that an individual of Plaintiff’s RFC could perform several gainful jobs, including
28

                                                     4
                                                                                       20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.852 Page 5 of 28



1    that of a sorter, assembler, and marker. Id. at 85. The VE’s testimony is summarized in
2    more detail in the Discussion section below.
3       III.   SUMMARY OF THE ALJ’S DECISION
4          On June 18, 2019, the ALJ issued a written decision in which she determined that
5    Plaintiff had not been under a disability, as defined in the Social Security Act, from
6    November 8, 2014 through the date of the ALJ’s decision. AR 24-42. The ALJ proceeded
7    to follow the Commissioner’s five-step sequential evaluation process. See 20 C.F.R. §§
8    404.1520, 416.920.
9          At step one, the ALJ found that Plaintiff engaged in substantial gainful employment
10   from June 2015 to June 2016 after the alleged onset date. AR 29-30. The ALJ confirmed
11   that after June 2016, Plaintiff did not engage in any substantial gainful employment. Id.
12         At step two, the ALJ found that Plaintiff had the following severe impairments: “a
13   neurological disturbance variously diagnosed to include endolymphatic hydrops vs.
14   migraine vertigo in the setting of mental impairment diagnosed to include somatoform
15   disorder, unspecified anxiety disorder, [and] major depressive disorder due to medical
16   condition.” Id. at 30.
17         At step three, the ALJ found that Plaintiff does not have an impairment, or a
18   combination of impairments, that met or medically equaled one of the impairments as
19   defined in 20 CFR Part 404. Id. at 31. The ALJ noted that Plaintiff’s statements about the
20   intensity, persistence, and limiting effects of his symptoms “were highly inconsistent both
21   internally and in the medical evidence of record.” Id. at 35. In her RFC assessment, the
22   ALJ found that Plaintiff had the RFC to perform light work as defined in the
23   Commissioner’s regulations, subject to certain non-exertional limitations. Id. at 33.
24   Specifically, the ALJ found:
25         [He can] occasionally climb ramps and stairs; he can never climb ladders,
           ropes or scaffolds; he can occasionally balance, stoop, kneel, crouch; he can
26
           never crawl; he can never work in the presence of unprotected heights or
27         hazardous machinery; he should not be required to operate a motor vehicle as
           part of the job duties; he should not be in the presence of concentrated
28

                                                    5
                                                                                   20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.853 Page 6 of 28



1            exposure to vibration; he should never work in the presence of concentrated
             exposure to extreme heat or extreme cold. [He] needs to wear sunglasses while
2
             working; he needs to use a cane in his upper right extremity when standing or
3            walking. [He] is limited to performing work with no more than occasional
             interaction with the public.
4
     Id.
5
             At step four, the ALJ found that Plaintiff, based on his limitation to less than the full
6
     range of light work, was unable to perform his past relevant work as a security guard, street
7
     cleaner, or a grounds caretaker. Id. at 36. At step five, the ALJ adduced and accepted the
8
     VE’s testimony that a hypothetical person with Plaintiff’s vocational profile could make a
9
     successful adjustment to other work as a “sorter,” a “small products assembler,” or a
10
     “marker.” Id. at 37. Accordingly, the ALJ found that Plaintiff was not disabled. Id. at 38.
11
           IV.   STANDARD OF REVIEW
12
             The Social Security Act permits unsuccessful applicants to seek judicial review of
13
     the Commissioner’s final decision. 42 U.S.C. § 405(g). The scope of judicial review is
14
     limited in that a denial of benefits will not be disturbed if it is supported by substantial
15
     evidence and contains no legal error. Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.
16
     2002).
17
             Substantial evidence is “more than a mere scintilla, but may be less than a
18
     preponderance.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006). It is
19
     evidence that a “reasonable mind might accept as adequate to support a conclusion.” Id. In
20
     determining whether the ALJ’s findings are supported by substantial evidence, the court
21
     “must consider the entire record as a whole, and may not affirm simply by isolating a
22
     specific quantum of supporting evidence.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.
23
     2007). When the evidence may be reasonably construed to support more than one rational
24
     interpretation, the court must uphold the ALJ’s decision. Thomas, 278 F.3d at 954. Further,
25
     the court reviews “only the reasons provided by the ALJ in the disability determination and
26
     may not affirm the ALJ on a ground upon which he did not rely.” Garrison v. Colvin, 759
27
     F.3d 995, 1010 (9th Cir. 2014). Additionally, the court may not reverse the ALJ’s decision
28

                                                     6
                                                                                        20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.854 Page 7 of 28



1    on account of a harmless error. Molina v. Astrue, 674 F.3d 1104, 111 (9th Cir. 2012). The
2    burden of proving harmless error falls upon the party attacking the agency’s determination.
3    Id.
4               Section 405(g) permits a court to enter judgment affirming, modifying, or reversing
5    the Commissioner’s decision. 42 U.S.C. § 405(g). The reviewing court may also remand
6    the matter to the Social Security Administration for further proceedings. Id.
7          V.      DISCUSSION
8               Plaintiff challenges the ALJ’s unfavorable decision on two grounds. First, Plaintiff
9    contends that the ALJ failed to resolve an apparent conflict between Plaintiff’s sunglasses
10   and cane limitations with the VE’s finding that Plaintiff can perform work as a sorter, small
11   products assembler, and marker. Pl.’s Mot. at 4-7. Second, Plaintiff contends the ALJ
12   further erred by failing to offer clear and convincing reasons for discounting Plaintiff’s
13   subjective symptom testimony. Id. at 8. The Court addresses each ground below.
14                 A. Relevant Law On Whether the ALJ Failed to Resolve an Apparent
                      Conflict
15
16              At Step Five, the ALJ determines whether the claimant is able to perform any work
17   other than the claimant’s past relevant work, considering the claimant’s RFC age,
18   education and work experience. 20 C.F.R. § 416.920(a)(4)(v). Should the ALJ decide
19   that the claimant is not disabled, “the [SSA] is responsible for providing evidence that
20   demonstrates that other work exists in significant numbers in the national economy that
21   [the claimant] can do, given [the claimant’s RFC] and vocational factors.” 20 C.F.R. §
22   416.920(c)(2).
23              Social Security Ruling (“SSR”) 00-4p governs the use of occupational evidence. At
24   Step Five of the sequential evaluation, ALJs rely on the DOT and testimony from
25   vocational experts in making a disability determination. SSR 00-4p, 2000 WL 1898704 at
26   *2 (Dec. 4, 2000). The DOT is a reference guide in the form of a job catalog that contains
27   standardized occupational information about each job. An ALJ is to “rely primarily on the
28   DOT…. for information about the requirements of work in the national economy.” Id. An

                                                      7
                                                                                      20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.855 Page 8 of 28



1    ALJ may also call upon a VE to provide occupational evidence through testimony at a
2    disability benefits hearing. Id.
3          The DOT provides specific information about each job, including General Education
4    Development (“GED”) and Specific Vocational Preparation (“SVP”) scores. The GED
5    score includes a reasoning development level score, which “embraces those aspects of
6    education (formal and informal) which are required of the worker for satisfactory job
7    performance,” DOT, Appendix C. The scale of reasoning development levels is 1 to 6, with
8    6 being the most advanced level. DOT, Appendix C. The SVP score refers to “‘the amount
9    of lapsed time required by a typical worker to learn the techniques, acquire the information,
10   and develop the facility needed for average performance in a specific job-worker
11   situation.’” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1230, n.4 (9th Cir. 2009)
12   (quoting DOT, Appendix C, p. 1009 (4th ed. 1991) ). “‘The DOT lists [an SVP] time for
13   each described occupation. Using the skill level definition in 20 C.F.R. 404.1568 and
14   416.968, unskilled work corresponds to an SVP of 1-2; semi-skilled work corresponds to
15   an SVP of 3-4; and skilled work corresponds to an SVP of 5-9 in the DOT.’” Bray, 554
16   F.3d at 1230, n.4 (quoting Policy Interpretation Ruling: Titles II & Xvi: Use of Vocational
17   Expert & Vocational Specialist Evidence, & Other Reliable Occupational Info. In
18   Disability Decisions, SSR 00-4P (S.S.A. Dec. 4, 2000)).
19         “When there is [a conflict or an apparent conflict] between the [VE’s] testimony and
20   the DOT – for example, expert testimony that a claimant can perform an occupation
21   involving DOT requirements that appear more than the claimant can handle––the ALJ is
22   required to reconcile the inconsistency.” Zavalin v. Colvin, 778 F.3d 842, 846 (9th Cir.
23   2015) (citing Massachi v. Astrue, 486, F.3d 1149, 1153-54 (9th Cir. 2007)); SSR 00-4p,
24   2000 WL 1898704 at *4 (The ALJ has an “affirmative responsibility to ask about any
25   possible conflict between [the VE’s testimony about the requirement of a job] and
26   information provided in the DOT.”). The ALJ must first ask the “expert to explain the
27   conflict” and “‘then determine whether the vocational expert’s explanation for the conflict
28   is reasonable’ before relying on the expert’s testimony to reach a disability determination.”

                                                   8
                                                                                    20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.856 Page 9 of 28



1    Zavalin, 778 F.3d at 846 (quoting Massachi, 486 F.3d at 1153-54; SSR 00-4p, 2000 WL
2    1898704 at *2 (“When there is an apparent unresolved conflict between VE … evidence
3    and the DOT, the [ALJ] must elicit a reasonable explanation for the conflict before relying
4    on the VE … evidence to support a determination or decision about whether the claimant
5    is disabled.”).
6          The ALJ’s duty to inquire is triggered if the conflict between the VE’s testimony
7    and the DOT’s job description is “obvious or apparent.” Gutierrez v. Colvin, 844 F.3d 804,
8    808 (9th Cir. 2016). “This means that the testimony must be at odds with the [DOT’s]
9    listing of job requirements that are essential, integral, or expected.” Id. “Where the ALJ
10   fails to obtain an explanation for and resolve an apparent conflict––even where the VE did
11   not identify the conflict––the ALJ errs.” Thompson v. Colvin, No. ED CV 13-1851-SP,
12   2015 WL 1476001, at *3 (C.D. Cal. Mar. 31, 2015) (citing cases); see also Massachi, 486
13   F.3d at 1153-54 (reversible error where the ALJ failed to ask the VE “whether her
14   testimony conflicted with the [DOT], and if so, whether there was a reasonable explanation
15   for the conflict.”); Zavalin, 778 F.3d at 847-848 (reversible error where the ALJ “failed to
16   recognize” a conflict between the claimant’s limitation to simple, routine tasks and the
17   demands of the Level 3 reasoning jobs); Lamear v. Berryhill, 865 F.3d 1201, 1206 (9th
18   Cir. 2017) (reversible error where the ALJ failed to inquire about the apparent conflict
19   between the claimant’s left-hand limitations and the VE’s testimony.)
20             B. Summary of Parties’ Arguments About Whether the ALJ Failed to
                  Resolve an Apparent Conflict
21
22         Plaintiff states that the ALJ assessed Plaintiff’s RFC to allow him to “perform a
23   narrow range of work with occasional postural activities, no work around unprotected
24   heights or hazardous machinery, no operation of a motor vehicle, no exposure to vibration
25   or temperature extremes, requiring the need to wear sunglasses while working, using a cane
26   in the right dominant hand for standing or walking, and no more than occasional interaction
27   with the public.” Pl.’s Mot. at 4 (citing AR 33). Plaintiff further states that the “sorter”
28   occupation identified by the VE frequently requires “near acuity,” which is defined as

                                                  9
                                                                                   20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.857 Page 10 of 28



1    “clarity of vision at 20 inches or less.” Pl.’s Mot. at 4- 5 (citing Selected Characteristics of
2    Occupations (“SCO”), Appendix C, p. C-4 ¶ 15). Plaintiff argues that the requirement to
3    wear sunglasses while working preclude him from performing the component of the sorter
4    position that requires frequent “near acuity.” Pl.’s Mot. at 5. In support thereof, Plaintiff
5    argues:
6          The purpose of sunglasses is to diminish the amount of light entering the lens
7          and hitting the retina. [Plaintiff] has less light striking the retina making visual
           contrast of detail less. The vocational expert did not explain how a person with
8          less light entering the eye could perform work that required frequent near
9          acuity. [Plaintiff] wears sunglasses to address his vertigo, not photosensitivity.
           . . . Lights make [Plaintiff] dizzy. . . . The ALJ must propound a complete
10         hypothetical question that is accurate, detailed and supported by the record.
11         The answer given by the vocational expert alerts the record that the need for
           sunglasses without a description of opacity or impact on near acuity draws out
12         the conflict. The ALJ did not making a finding about near acuity and the
13         impact of sunglasses on near acuity.
14   Id. (internal citations and quotations omitted). Plaintiff also argues that the sorter position

15   requires light exertion, the small products assembler position requires frequent light
16   exertion, and the marker requires light exertion. Pl.’s Mot. at 6 (citing AR 413-414, 334).

17   Plaintiff states that when the ALJ proposed the hypothetical of a person with a cane, in the
18   right dominant hand, when standing or walking, that the VE still found that the hypothetical

19   person can still perform the three positions because they allowed sitting or standing at a
20   workstation. Id. Plaintiff cites to the three proposed job descriptions from the DOT, and

21   argues that “the proposition that these three occupations would never require

22   standing/walking has an apparent conflict with the DOT.” Id. at 6. In sum, Plaintiff argues

23   that the VE’s “testimony conflicts with the DOT narrative descriptions of the job duties

24   and with the Commissioner’s description of why Labor defines work as light.” Id. at 7.

25         Defendant argues that the ALJ properly relied on the VE’s testimony at step five.

26   Def.’s Mot. at 4. In support thereof, Defendant argues that the VE’s testimony was
27   “sufficient under the substantial evidence standard.” Id. Defendant states that Ninth Circuit

28   standard holds that an ALJ “may take administrative notice of any reliable job information,

                                                    10
                                                                                       20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.858 Page 11 of 28



1    including . . . the services of a vocational expert.” Id. (citing Johnson v. Shalala, 60 F.3d
2    1428, 1435 (9th Cir. 1995)). Notwithstanding this, Defendant argues that Plaintiff’s
3    arguments on this issue were “administratively waived as Plaintiff, represented by counsel,
4    failed to raise them at the administrative hearing where any such alleged ‘conflicts’ could
5    have (and in fact were) addressed.” Def.’s Mot. at 6.
6             C. VE’s Testimony In This Case
7          The VE, Ms. Guediri, identified Plaintiff’s past work as a security guard, street
8    cleaner, and grounds caretaker. AR 60, 62-63, 65. The ALJ’s questions and Ms. Guediri’s
9    responses are set forth in relevant part below:
10         Q:     I’d like you to consider a hypothetical individual of the Claimant’s
           same age, which is 33, education, high school diploma, and the three past jobs
11
           identified. I’d further like you to assume this individual has the following
12         residual functional capacity: This individual has no exertional limitations.
           However, this individual has some non-exertional limitations. This individual
13
           can occasionally climb ramps and stairs. Never climb ladders, ropes or
14         scaffolds. Occasional balance, stoop, kneel, crouch. Never crawl. Never work
           in the presence of unprotected heights or hazardous machinery. Should not be
15
           required to operate a motor vehicle as part of the job duties. Shouldn’t be in
16         the presence of concentrated exposure to vibration. Should never work in the
           presence of concentrated exposure to extreme heat or extreme cold. This
17
           individual would be better with no more than occasional interaction with the
18         public. Based upon that residual functional capacity, could this hypothetical
           individual perform past work?
19
           A:     No, Your Honor.
20         Q:     Is there other work this individual could perform?
           A:     Yes, one example would be a stock selector. DOT 922.687-058. And
21
           that is medium, unskilled, SVP 2. Approximately 275,000 nationwide.
22         Another example would be a linen room attendant. DOT 222.387-030.
           Medium. Unskilled. SVP 2. Approximately 250,000 nationwide.
23
           Additionally, Your Honor, on the light level, an example would be a sorter
24         position. DOT 569.687-022. That is light work, unskilled, SVP 2.
           Approximately 150,000 nationwide.
25
           Q:     All right. For hypothetical two, I would like to add this individual needs
26         to wear sunglasses when working. If we had the sunglasses, what effect would
           that have on these jobs?
27
           A:     I don’t think that would make any difference, Your Honor, as long as
28         the individual maintained productivity.

                                                  11
                                                                                     20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.859 Page 12 of 28



1          Q:     Okay. And then hypothetical three would be hypothetical two with the
           sunglasses. In addition to that, this individual needs to use a cane when
2
           standing and walking in the right dominant upper extremity. What effect
3          would it have on the jobs you’ve described, and would there be other work?
           A:     Okay. So, with those restrictions, it would rule out the stock selector
4
           and the linen room attendant. Now, the sorter position can be performed sitting
5          or standing at a workstation. So, that would remain. And other positions would
           include an assembler for small products. DOT 706.684-022. Light. Unskilled,
6
           SVP 2. Approximately, 85,000 nationwide. And that is another job that can
7          be done sitting or standing at a workstation. Another example would be a
           marker. DOT 209.587-034. That is also light, unskilled. SVP 2. Can also be
8
           performed sitting or standing at a workstation, and the numbers nationwide
9          would be approximately 310,000.
10
     AR 83-85. The ALJ also proposed one final hypothetical to the VE about an individual
11
     with all the limitations from the previous hypotheticals and if the individual were to be
12
     absent from the job four days per month. Id. at 87. The VE testified that “would eliminate
13
     full-time, competitive work.” Id.
14
           Plaintiff’s attorney asked the VE: “And the answers you gave about the absence and
15
     off task, those are not based on the DOT, right?” Id. at 88. The VE responded: “Right. As
16
     well as the sit/stand, the cane, and the sunglasses, also not addressed by the DOT. My
17
     answers there are based on my 20 years of experience in the field as a vocational
18
     consultant.” Id.
19
               D. Analysis
20
                        i. Sorter (DOT 569.687-022)
21
                             1. Requirement for Near Acuity
22
           As an initial matter, the Court notes that Defendant does not dispute or otherwise
23
     address the requirement for a sorter to utilize frequent “near acuity” as set forth in the DOT.
24
     DICOT 569.687-022 (G.P.O.), 1991 WL 683899. Similarly, Defendant does not dispute
25
     or otherwise address that the SCO defines near acuity “as clarity of vision at 20 inches or
26
     less.” SCO, Appendix C, p. C-4, ¶ 15. Instead, Defendant argues the VE’s testimony was
27
28

                                                   12
                                                                                      20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.860 Page 13 of 28



1    “based on [] 20 years’ experience as a vocational consultant,” which the Defendant claims
2    was sufficient under the substantial evidence standard. Def.’s Mot. at 4 (citing AR 87).
3          In her testimony, the VE does not explain how she arrived at her conclusion that “it
4    would not make any difference” if a hypothetical individual had to wear sunglasses while
5    performing the occupation of a sorter, which requires frequent near acuity pursuant to the
6    DOT. AR 84. The VE testified that wearing sunglasses would not make a difference “as
7    long as the individual maintained productivity.” Id. It is unclear how someone who may
8    not be able to see at near acuity because he is wearing sunglasses would be able to maintain
9    productivity. Here, the ALJ made no attempt to clarify this issue, as she merely accepted
10   the VE’s conclusory testimony.
11         The DOT’s description for a sorter states in pertinent part as follows: “Sorts and
12   stacks cork sheets, using for making cork gaskets, according to size. Examines sheets and
13   rejects those with defects, such as cracks or holes. . . . near acuity: Frequently – Exists from
14   1/3 to 2/3 of the time.” DICOT 569.687-022 (G.P.O.), 1991 WL 683899. According to the
15   DOT, a person is required to utilize frequent near acuity” in order to satisfactorily perform
16   the job of a sorter. Id. Yet, the VE testified that this position can still be done wearing
17   sunglasses. AR 85. When there is an apparent conflict between the vocational expert’s
18   testimony and the DOT – for example, expert testimony that a claimant can perform an
19   occupation involving DOT requirements that appear more than the claimant can handle –
20   the ALJ is required to reconcile the inconsistency. Massachi, 486 F.3d at 1153-54. The
21   ALJ must ask the expert to explain the conflict and “then determine whether the vocational
22   expert’s explanation for the conflict is reasonable” before relying on the expert’s testimony
23   to reach a disability determination. Id.; see also SSR 00-4P, 2000 WL 1898704, at *2 (Dec.
24   4, 2000). Here, the ALJ did not clarify this conflict as she never discussed the specific
25   requirements of the job with the VE, and merely relied on the VE’s conclusory assertion
26   that there were no conflicts with the DOT. In her written decision, the ALJ stated simply
27   that “[p]ursuant to SSR 004-p, the undersigned has determined that the vocational expert’s
28

                                                    13
                                                                                       20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.861 Page 14 of 28



1    testimony is consistent with the information contained in the Dictionary of Occupational
2    Titles.” AR 37.
3          The Court finds that the foregoing inquiry was insufficient to satisfy the ALJ’s
4    “affirmative duty to ask the expert to explain the conflict and then determine whether the
5    vocational expert’s explanation for the conflict is reasonable before relying on the expert’s
6    testimony to reach a disability determination.” Rounds v. Comm’r Soc. Sec. Admin., 807
7    F.3d 996, 1003 (9th Cir. 2015) (quoting Zavalin, 778 F.3d at 846).
8          Additionally, the Court rejects Defendant’s argument that the Plaintiff waived his
9    right to challenge the inconsistency between his RFC and the positions the ALJ found he
10   could perform. The ALJ has an “affirmative duty” to fully develop the record. Rounds, 807
11   F.3d at 1003. This includes eliciting testimony explaining any “apparent conflict” between
12   the vocational expert’s testimony and what “the claimant can handle.” Zavalin, 778 F.3d
13   at 846; see also SSR 00-4p, 2000 WL 1898704, at *2 (explaining the ALJ’s duty to “fully
14   develop the record” as to whether there is consistency between VE occupational evidence
15   and the DOT). The law of this Circuit is clear that counsel’s failure to raise the apparent
16   conflict “does not relieve the ALJ of his express duty to reconcile apparent conflicts
17   through questioning.” Lamear, 865 F.3d at 1206 (citing Zavalin, 778 F.3d at 846).
18   Accordingly, this argument has not been waived.
19         Finally, the Court finds that the ALJ’s failure to recognize the conflict and resolve it
20   was error and one which the Court cannot find to be harmless. Specifically, the Court is
21   unable to determine from the record “whether substantial evidence supports the ALJ’s five-
22   step finding that [the claimant] could perform [the] work.” Zavalin, 778 F.3d at 848; see
23   also Lamear, 865 F.3d at 1206 (noting the absence of “anything in the record to explain
24   th[e] apparent discrepancy”); Pruett v. Colvin, 85 F. Supp. 3d 1152, 1158 (N.D. Cal. 2015)
25   (“The ALJ’s failure to do so may preclude the Court from determining whether the ALJ’s
26   decision is supported by substantial evidence.”).
27   ///
28   ///

                                                  14
                                                                                     20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.862 Page 15 of 28



1                           2. Requirement for Light Exertion
2          Defendant does not dispute or otherwise address that a sorter position requires light
3    exertion as set forth in the DOT. DICOT 569.687-022 (G.P.O.), 1991 WL 683899. Instead,
4    Defendant’s main argument is that the VE’s testimony was “based on [] 20 years’
5    experience as a vocational consultant,” which the Defendant argues was sufficient under
6    the substantial evidence standard. Def.’s Mot. at 4 (citing AR 87).
7          In her testimony, the VE does not explain how she arrived at her conclusion that
8    someone who had a cane in the right dominant hand could still perform a job that requires
9    light exertion (some walking), even if they were allowed to sit or stand at a workstation.
10   AR 84. Here, the ALJ made no attempt to clarify this issue, as she merely accepted the
11   VE’s conclusory testimony.
12         The DOT’s description for a sorter states in pertinent part as follows:
13         STRENGTH: Light Work – Exerting up to 20 pounds of force occasionally
           [1/3 of the time] and/or up to 10 pounds of force frequently [1/3 to 2/3 of the
14
           time] and/or a negligible amount of force constantly [2/3 or more of the time]
15         to move objects. Physical demand requirements are in excess of those for
           Sedentary Work. Even though the weight lifted may be only a negligible
16
           amount, a job should be rated Light Work: (1) when it requires walking or
17         standing to a significant degree; or (2) when it requires sitting most of the time
           but entails pushing and/or pulling of arm or leg controls and/or (3) when the
18
           job requires working at a production rate pace entailing the constant pushing
19         and/or pulling of materials even though the weight of those materials is
           negligible.
20
21   DICOT 569.687-022 (G.P.O.), 1991 WL 683899. According to the DOT, a person is
22   required to be able to engage in the requirements of “light work” as defined above, in order
23   to satisfactorily perform the job of a sorter. Id. Yet, the VE testified that this position can
24   still be done with the use of a cane in the dominant hand without explaining how that could
25   be done if the person would have to occasionally walk or stand to adequately perform the
26   job. AR 85. When there is an apparent conflict between the vocational expert’s testimony
27   and the DOT – for example, expert testimony that a claimant can perform an occupation
28   involving DOT requirements that appear more than the claimant can handle – the ALJ is

                                                   15
                                                                                      20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.863 Page 16 of 28



1    required to reconcile the inconsistency. Massachi, 486 F.3d at 1153-54. The ALJ must ask
2    the expert to explain the conflict and “then determine whether the vocational expert’s
3    explanation for the conflict is reasonable” before relying on the expert’s testimony to reach
4    a disability determination. Id.; see also SSR 00-4P, 2000 WL 1898704, at *2 (Dec. 4,
5    2000). Here, the ALJ did not clarify this conflict as she never discussed the specific
6    requirements of the job with the VE, and merely relied on the VE’s conclusory assertion
7    that there were no conflicts with the DOT. In her written decision, the ALJ stated simply
8    that “[p]ursuant to SSR 004-p, the undersigned has determined that the vocational expert’s
9    testimony is consistent with the information contained in the Dictionary of Occupational
10   Titles.” AR 37.
11         The Court finds that the foregoing inquiry was insufficient to satisfy the ALJ’s
12   “affirmative duty to ask the expert to explain the conflict and then determine whether the
13   vocational expert’s explanation for the conflict is reasonable before relying on the expert’s
14   testimony to reach a disability determination.” Rounds, 807 F.3d at 1003 (quoting Zavalin,
15   778 F.3d at 846).
16         Additionally, for the same reasons set forth above, the Court finds that this argument
17   has not been waived and that it is not harmless error.
18                     ii. Small Products Assembler (DOT 706.684-022)
19         The same holds true with regard to the job of a small product assembler, which is
20   defined by the DOT as follows:
21         Performs any combination of following repetitive tasks on assembly line to
           mass produce small products, such as ball bearings, automobile door locking
22
           units, speedometers, condensers, distributors, ignition coils, drafting table
23         subassemblies, or carburetors: Positions parts in specified relationship to each
           other, using hands, tweezers, or tongs. Bolts, screws, clips, cements, or
24
           otherwise fastens parts together by hand or using handtools or portable
25         powered tools. Frequently works at bench as members of assembly group
           assembling one or two specific parts and passing unit to another worker. Load
26
           and unloads previously setup machines, such as arbor presses, drill presses,
27         taps, spots-welding machines, riveting machines, milling machines, or
           broaches, to perform fastening, force fitting, or light metal-cutting operation
28

                                                  16
                                                                                    20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.864 Page 17 of 28



1          on assembly line. May be assigned to different work stations as production
           needs require or shift from one station to another to reduce fatigue factor. May
2
           be known according to product assembled.
3
     DICOT 706.684-022 (G.P.O.), 1991 WL 679050. The DOT description also provides that
4
     the small product assembler position requires “near acuity” “frequently – exists from 1/3
5
     to 2/3 of the time.” Id. The “strength” requirement for the small product assembler is the
6
     “light work” and is identical to that of a sorter. See supra. Again, there appears to be a
7
     conflict between the DOT, which requires near acuity, and the VE’s testimony that
8
     sunglasses would not affect the ability to perform the job requirements. Similarly, there is
9
     a conflict between the DOT, which requires the ability to do light work (and the
10
     requirement for some standing and walking), and the VE’s testimony that a cane in the
11
     dominant hand would not affect the ability to perform the job requirements. For example,
12
     it is unclear how a person who needs a cane in their dominant hand can perform the job
13
     requirements of a small product assembler such as “passing unit[s] to another worker,” or
14
     “load and unload previously setup machines,” even if it can be done sitting or standing.
15
     None of this was clarified by the ALJ, who merely relied on the VE’s general conclusion
16
     that was based on her 20 years of experience in the field as a VE.
17
           Additionally, for the same reasons set forth above, the Court finds that this argument
18
     has not been waived and that it is not harmless error.
19
                    iii. Marker (DOT 209.587-034)
20
           The same holds true with regard to the job of a marker, which is defined by the DOT
21
     as follows:
22
23         Marks and attached price tickets to articles of merchandise to record price and
24         identifying information. Marks selling price by hand on boxes containing
           merchandise, or on price tickets. Ties, glues, sews, or staples price ticket to
25         each article. Presses lever or plunger of mechanism that pins, pastes, ties, or
26         staples ticket to article. May record number and types of articles marked and
           pack them in boxes. May compare printed price tickets with entires on
27         purchase order to verify accuracy and notify supervisor of discrepancies. May
28         print information on tickets, using ticket-printing machine. . .

                                                  17
                                                                                    20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.865 Page 18 of 28



1    DICOT 706.684-022 (G.P.O.), 1991 WL 679050. The DOT description also provides that
2    the marker position also requires “near acuity” “frequently – exists from 1/3 to 2/3 of the
3    time.” Id. The “strength” requirement for the marker is “light work” and is identical to that
4    of a sorter and a small product assembler. See supra. Again, there appears to be a conflict
5    between the DOT, which requires near acuity, and the VE’s testimony that sunglasses
6    would not affect the ability to perform the job requirements. Similarly, there is a conflict
7    between the DOT, which requires the ability to do light work (and the requirement for some
8    standing and walking), and the VE’s testimony that a cane in the dominant hand would not
9    affect the ability to perform the job requirements. It is unclear how a person who needs a
10   cane in their dominant hand can perform the job requirements of a marker such as “marks
11   selling price by hand on boxes containing merchandise” even if it can be done sitting or
12   standing. None of this was clarified by the ALJ, who merely relied on the VE’s general
13   conclusion that was based on her 20 years of experience in the field as a VE.
14         Finally, for the same reasons set forth above, the Court finds that this argument has
15   not been waived and that it is not harmless error.                Accordingly, the Court
16   RECOMMENDS GRANTING Plaintiff’s Motion and DENYING Defendant’s Motion
17   on the first issue of whether the ALJ failed to resolve an apparent conflict between
18   Plaintiff’s sunglasses and cane limitations with the VE’s finding that Plaintiff can perform
19   work as a sorter, small products assembler, and marker.
20            E. Subjective Symptoms Testimony
21                   i. Relevant Law of Whether the ALJ Appropriately Considered
                        Plaintiff’s Subjective Symptoms Testimony
22
23         The Ninth Circuit has established a two-part test to determine “whether a claimant’s
24   testimony regarding subjective pain or symptoms is credible[.]” See Lingenfelter v. Astrue,
25   504 F.3d 1028, 1035-36 (9th Cir. 2007). “First, the ALJ must determine whether the
26   claimant has presented objective medical evidence of an underlying impairment ‘which
27   could reasonably be expected to produce the pain or other symptoms alleged.’” Id. (quoting
28   Bunnell v. Sullivan, 947 F.2d 341, 344 (9th Cir. 1991)). The claimant “need not show that

                                                  18
                                                                                     20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.866 Page 19 of 28



1    her impairment could reasonably be expected to cause the severity of the symptom she has
2    alleged; she need only show that it could reasonably have caused some degree of the
3    symptom.” Id. (quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).
4          Second, if the claimant meets this first test and there is no evidence of malingering,
5    “the ALJ can reject the claimant’s testimony about the severity of her symptoms only by
6    offering specific, clear and convincing reasons for doing so.” Id. (internal quotation marks
7    and citations omitted). General findings and vague references to the record or testimony as
8    a whole is insufficient; the ALJ “must identify what testimony is not credible and what
9    evidence undermines the claimant’s complaints.” See Reddick v. Chater, 147 F.3d 715,
10   722 (9th Cir. 1998) (internal quotation marks and citations omitted). The ALJ’s findings
11   must be “sufficiently specific to permit the court to conclude that the ALJ did not arbitrarily
12   discredit claimant’s testimony.” Thomas, 278 F.3d at 958.
13         In weighing a claimant’s testimony, an ALJ may consider a claimant’s (1) reputation
14   for truthfulness; (2) inconsistencies in testimony or between testimony and conduct; (3)
15   daily activities; and (3) inadequately explained failure to seek treatment or follow a
16   prescribed court of treatment. Orn, 495 F.3d at 636 (citations omitted). An ALJ may also
17   consider “testimony from physicians and third parties concerning the nature, severity, and
18   effect of the symptoms of which [the claimant] complains.” Thomas, 278 F.3d at 959
19   (citations omitted). If the ALJ’s finding is supported by substantial evidence, the court may
20   not second-guess his or her decision. Id.
21                   ii. Summary of the Parties’ Arguments
22         Plaintiff argues that although the ALJ found that Plaintiff’s complaints were ‘highly
23   inconsistent both internally and with the medical evidence of record,’ “[t]he ALJ provided
24   no specific examples.” Pl.’s Mot. at 10 (citing AR 35). Plaintiff notes that the ALJ relied
25   on Dr. Harris’ opinion in support of her finding that “[a]t his August 21, 2018 neurology
26   consult with Jeffrey Paul Harris, M.D., the claimant stated that ‘he gets migraines about
27   once every few months.’” (Exhibit 14F). As Plaintiff points out, in the same medical
28   record, Dr. Harris noted that the patient has “left vestibular neuronitis [and] continues to

                                                   19
                                                                                      20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.867 Page 20 of 28



1    be incapacitated. . . his dizziness is not associated with his headaches.” AR 727. Plaintiff
2    also argues that the ALJ’s rejection of the Plaintiff’s subjective complaints to Dr. Virre was
3    insufficient. Pl.’s Mot. at 10. The ALJ gave little weight to Dr. Virre’s opinion on the basis
4    that “it appears that Dr. Virre’s questionnaire responses are little more than a restatement
5    of the claimant’s subjective limitations.” AR 37. Plaintiff argues that “[a]ccepting the
6    ALJ’s criticism of Dr. Virre’s opinions as true, then the statements made are the statements
7    of [Plaintiff] requiring a recitation of clear and convincing reasons for rejecting the
8    limitations described.” Pl.’s Mot. at 10.
9          Defendant opposes on the ground that “the ALJ appropriately considered that
10   Plaintiff largely failed to provide evidence demonstrating his alleged disability, that the
11   evidence that did exist contradicted Plaintiff’s rather dramatic subjective allegations, and
12   Plaintiff’s daily activities were likewise inconsistent with his alleged limitations.” Def.’s
13   Mot. at 6 (citing AR 33-35).
14                  iii. The ALJ’s Treatment of Plaintiff’s Testimony
15         In her written decision, the ALJ found that she “finds that the claimant’s medically
16   determinable impairments could reasonably be expected to cause the alleged symptoms.”
17   AR 35. Nevertheless, the ALJ found that Plaintiff’s “statements concerning the intensity,
18   persistence and limiting effects of these symptoms are not entirely consistent with the
19   medical evidence and other evidence in the record for the reasons explained in this
20   decision.” Id. Specifically, the ALJ made the following findings:
21         At the hearing, the claimant alleged that he had ‘vertigo 24/7 all the time’ and
           that ‘when I walk I have to use my cane because my balance is so bad.’ The
22
           claimant alleged, ‘Everywhere I go, including the house, I wear sunglasses.’
23         The claimant alleged he had to wear sunglasses when watching television
           because the TV and bright lights aggravate his vertigo. The claimant also
24
           alleged, ‘When I bend over down to pick stuff down and I stand up, there’s
25         times I see little stars in the air and then my vertigo gets so bad.’ The claimant
           testified that his doctor prescribed him a cane in March 2019, but that he had
26
           been using a cane for two years. The claimant reiterated he used the cane every
27         time he was standing or walking, inside and outside the home, even when
           going to the bathroom.
28

                                                   20
                                                                                     20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.868 Page 21 of 28



1
           By way of contrast, the claimant underwent a thorough evaluation for recent
2
           complaints of intermittent numbness and tingling in the thumb and palm of
3          the hand on December 6, 2017. It was noted that the claimant ‘use[s] a cane
           but uses left hand to hold onto cane’ (Exhibit 9F/4-9). In the course of his
4
           December 6, 2017, February 14, 2018, and October 3, 2018 neurological
5          examinations, the claimant demonstrated his ability to tandem walk steps
           without faltering. As the Dr. Suzan Khoromi, the neurologist, noted, he was
6
           ‘able to sit up unsupported in a chair and stand and transfer without
7          assistance.’ Dr. Khoromi further noted, ‘The patient’s gait is normal with
           casual rates of ambulation. Ambulation was performed safely without
8
           assistance’ (Exhibit 9F/7-8; 14F/17-18, 43-44). The claimant also seemingly
9          presented with no complaints of light sensitivity (Exhibit 9F/4-9; 14F/15-19,
           41-45). Similarly, Dr. Friedman noted that [] the claimant walked with cane
10
           [sic] but had ‘sunglasses in hand’ at his July 24, 2018 and February 4, 2019
11         visits (Exhibit 14F/10). At his March 29, 2019 follow-up neurological visit,
           Dr. Virre noted the clamant [sic] was tolerant to normal light levels (Exhibit
12
           14F/5).
13
           The claimant later alleged during the hearing that he could no longer play
14
           video games on TV, ‘because they aggravate my vertigo even more.’ The
15         claimant asserted that the last time he played video games was ‘over three
           years ago.’ However, at his December 6, 2017 neurological evaluation for his
16
           hand numbness, the claimant reported that ‘if he plays video games, the
17         problem gets worse.’ (Exhibit 14F/5).
18
             The claimant alleged that he could only walk as far as his front yard. He
19           alleged that he could stand ‘less than 10 minutes.’ He asserted that he could
             lift and carry ‘no more than five pounds.’ However, the claimant admitted that
20
             he did his own grocery shopping, prepared his own meals, did his own
21           laundry, did some house chores, and made his own bed and change linens as
             necessary. The claimant disclosed that he watched TV and movies with his
22
             girlfriend and went out to eat together. At the hearing, the claimant asserted
23           that he had migraines ‘about once a week.’ At his August 21, 2018 neurology
             consult with Jeffrey Paul Harris, M.D., the claimant stated that ‘he gets
24
             migraines about once every few months.’ (Exhibit 14F). Although, the
25           claimant testified having vertigo 24/7, the claimant typically demonstrated
             normal gait and station with seemingly no difficulty or need for an assistive
26
             device. (Exhibit 12F, 14F).
27   Id. at 34-35 (some internal citations omitted).
28

                                                  21
                                                                                    20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.869 Page 22 of 28



1          The parties do not challenge the ALJ’s step one determination. The ALJ did not
2    claim Plaintiff was malingering and Defendant does not argue that the ALJ made any such
3    finding. Instead, the Court considers the second part of the Ninth Circuit’s two-part test:
4    whether the ALJ gave clear and convincing reasons for discounting Plaintiff’s subjective
5    symptom testimony. The clear and convincing standard is “not an easy requirement to
6    meet” and is “the most demanding [standard] in Social Security cases.” Trevizo v.
7    Berryhill, 871 F.3d 664, 678 (9th Cir. 2017). The Court finds that the ALJ did not articulate
8    clear and convincing reasons to discount Plaintiff’s testimony regarding the severity of her
9    symptoms for the reasons set forth below.
10                  iv. Plaintiff’s Activities of Daily Living
11         The ALJ noted that Plaintiff's testimony about his ability to participate in daily
12   activities undermined his credibility about his limitations on how far he could walk, stand,
13   lift and carry. AR 34. It is proper for an ALJ to consider the claimant's daily activities in
14   making his credibility determination. See, e.g., Thomas, 278 F.3d at 958-59; see also 20
15   C.F.R. § 404.1529(c)(3)(i) (claimant's daily activities relevant to evaluating symptoms).
16   “One does not need to be ‘utterly incapacitated’ in order to be disabled.” Vertigan v. Halter,
17   260 F.3d 1044, 1050 (9th Cir. 2001) (citing Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.
18   1989)). Only if a claimant's level of activities is inconsistent with his claimed limitations
19   would activities of daily living have any bearing on the claimant's credibility. Reddick, 157
20   F.3d at 722.
21         Here, the ALJ found that Plaintiff “admitted that he did his own grocery shopping,
22   prepared his own meals, did his own laundry, did some house chores, and made his own
23   bed and changed linens as necessary.” AR 35. The ALJ found that these activities
24   contradicted Plaintiff’s allegations that “he could only walk as far as his front yard,” “stand
25   less than 10 minutes” and lift and carry “no more than five pounds.” Id. at 34. The Court
26   disagrees. These daily activities are not inconsistent with Plaintiff’s allegations, and the
27   physical functions they require are not necessarily transferable to the work setting. Fair,
28   885 F.2d at 603 (“[M]any home activities are not easily transferable to what may be the

                                                   22
                                                                                      20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.870 Page 23 of 28



1    more grueling environment of the workplace, where it may be impossible to periodically
2    rest or take medication.”). Further, the ALJ ignored Plaintiff’s other testimony showing the
3    difficulties that Plaintiff faced in daily life in connection with these activities including that
4    Plaintiff testified that when he goes in the store, he uses an electric scooter, and that his
5    “sisters give [him] a ride.” AR 66, 71. Plaintiff also testified that although he is able to
6    make his bed, “it aggravates his vertigo, but [he] feel[s] more comfortable when [his] bed’s
7    made.” Id. at 77. He also stated that he can make it in “a little less than five minutes,” which
8    is consistent with his limitation that he can stand less than ten minutes. Id. The ALJ also
9    ignored that Plaintiff testified that although he does his own house chores, such as
10   sweeping, he “can’t really thoroughly do it” because it is too much for him and he often
11   has to ask his sister to finish up for him. Id. at 72. Similarly, although Plaintiff testified that
12   he watches TV with his girlfriend, he also said that sometimes “[he]’ll just go and watch
13   TV, or [he]’ll go back in [his] room and [he]’ll just lay down, because [he’s] just so dizzy.”
14   Id. at 75.
15          An ALJ cannot justify a credibility finding “by ignoring competent evidence in the
16   record that suggests an opposite result.” See Gallant v. Heckler, 753 F.2d 1450, 1456 (9th
17   Cir. 1984). That Plaintiff could participate in some daily activities does not contradict the
18   evidence of otherwise severe problems he encountered during the day. Diedrich v.
19   Berryhill, 874 F.3d 634, 642-43 (9th Cir. 2017) (finding legal error when an ALJ
20   discredited plaintiff based on her daily activity when the ALJ ignored other evidence of
21   Plaintiff’s daily limitations). Here, Plaintiff's daily activities do not constitute a clear and
22   convincing reason supported by substantial evidence in the record to discredit his report of
23   symptoms.
24                    v. Objective Evidence in the Record
25          Although an ALJ may not disregard a claimant's testimony “solely because it is not
26   substantiated affirmatively by objective medical evidence” (see Robbins v. Soc. Sec.
27   Admin., 466 F.3d 880, 833 (9th Cir. 2006) (emphasis)), the ALJ may consider whether the
28   alleged symptoms are consistent with the medical evidence as one factor in his evaluation.

                                                     23
                                                                                         20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.871 Page 24 of 28



1    See Lingenfelter, 504 F.3d at 1040; see also Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir.
2    2005) (“Although lack of medical evidence cannot form the sole basis for discounting pain
3    testimony, it is a factor that the ALJ can consider in his credibility analysis.”). Here, the
4    ALJ referred to some medical evidence in the record to discredit Plaintiff's symptom
5    testimony, but the ALJ largely failed to connect any specific portions of Plaintiff’s
6    testimony to the parts of the record supporting her decision. This error prevents the Court
7    from determining whether the ALJ’s decision was supported by substantial evidence.
8    Brown-Hunter v. Colvin, 806 F.3d 487, 494 (9th Cir. 2015) (finding legal error where ALJ
9    failed to identify what testimony she found not credible and consequently “did not link that
10   testimony to the particular parts of the record supporting her non-credibility
11   determination.”). In other instances, the ALJ misrepresented or inaccurately summarized
12   some of the objective medical evidence in the record as set forth in more detail below.
13         One of the reasons the Commissioner argues in the Cross-Motion for Summary
14   Judgment that the ALJ appropriately considered Plaintiff’s subjective symptom testimony
15   is because she noted that there is no initial function report in the record. Def.’s Mot. at 7
16   (citing AR 33). The Commissioner is correct that the ALJ noted that “[t]here is no initial
17   function report from the claimant in evidence” and further stated that “[t]he claimant’s
18   representative completed the November 2017 and April 2018 appeal reports.” AR 33. The
19   ALJ also quoted excerpts from the reports and further noted that “the responses were less
20   than informative and not particularly coherent.” Id.            However, contrary to the
21   Commissioner’s argument in the Cross-Motion for Summary Judgment, the ALJ did not
22   state that the lack of an initial function report was one of the reasons she found Plaintiff’s
23   subjective symptom testimony to not be consistent with the other evidence in the medical
24   record. To the extent the ALJ considered the lack of an initial function report or the
25   information in the November 2017 and April 2018 reports in discrediting Plaintiff’s
26   subjective symptom testimony, the Court finds that the ALJ failed to connect any specific
27   portions of Plaintiff’s testimony to what parts of the November 2017 and April 2018 reports
28   were inconsistent with that testimony. Brown-Hunter, 806 F.3d at 494 (finding legal error

                                                   24
                                                                                     20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.872 Page 25 of 28



1    where ALJ failed to identify the testimony she found not credible and consequently “did
2    not link that testimony to the particular parts of the record supporting non-credibility
3    determination.”). Additionally, as the Ninth Circuit has held “An ALJ may not disregard
4    [a claimant’s] testimony solely because it is not substantiated affirmatively by objective
5    medical evidence.” See Trevizo, 871 F.3d at 679 (internal quotation marks and citations
6    omitted).
7          The ALJ also noted that she gave “little weight” to the questionnaire completed by
8    Dr. Eric Virre on April 13, 2018 because “it appears that the Dr. Virre’s questionnaire
9    responses are little more than a restatement of the claimant’s subjective limitations.” AR
10   36 (citing Exhibits 11F 14F); see also AR 666-669, 735. Dr. Virre, one of Plaintiff’s
11   treating physicians, identified the following symptoms associated with Plaintiff’s
12   Meniere’s attacks: vertigo, nausea, malaise, photosensitivity, sensitivity to noise, visual
13   disturbance,   mood     changes,    mental    confusion,    inability   to   concentrate,   and
14   fatigue/exhaustion. Id. at 667. Dr. Virre also opined that Plaintiff’s symptoms are
15   “constant” and “severe enough to interfere with [his] attention and concentration needed
16   to perform even simple work tasks.” Id. at 669. The Court finds that the ALJ failed to
17   provide specific, clear, and convincing reasons for disbelieving the entirety of Dr. Virre’s
18   report even if it was a restatement of Plaintiff’s subjective limitations. Specifically, the ALJ
19   failed to identify which of Plaintiff’s subjective symptoms and related limitations identified
20   in the report were not consistent with the record.
21         The ALJ noted that Plaintiff “alleged that he had to wear sunglasses when watching
22   television, because the TV and bright lights aggravate his vertigo.” Id. at 34.
23   Notwithstanding this testimony, the ALJ observed in her opinion that “[t]he claimant also
24   seemingly presented with no complaints of light sensitivity (Exhibit 9F/4-9, 14F/15-19,
25   41-45).” Id. at 34. The Court finds that the ALJ misrepresented the record to support her
26   conclusion. The Court’s own review of Exhibit 9F, page four, revealed that at his
27   November 17, 2017 appointment with Dr. Virre, Plaintiff had been “complaining of
28   photophobia” and had “[d]izziness aggravated by head movements, watching television.”

                                                    25
                                                                                       20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.873 Page 26 of 28



1    AR 659. It is inaccurate and misleading for the ALJ to cite that record in support of her
2    conclusion that Plaintiff did not present with complaints of light sensitivity. Although there
3    are some progress notes in Plaintiff’s record that indicate that at some of Plaintiff’s
4    appointments, light sensitivity was not discussed or otherwise noted, the ALJ cannot
5    “cherry-pick” certain portions of medical evidence found in the record to support an
6    adverse credibility finding when there is other contradicting evidence in the record
7    suggesting the opposite. See Gallant, 753 F.2d at 1456; see also AR 489, 527, 646, 741,
8    753 (contradicting evidence in the record).
9          The ALJ also discredited Plaintiff’s testimony about “having vertigo 24/7” because
10   “the claimant typically demonstrated normal gait and station with seemingly no difficulty
11   or need for an assistive device (Exhibit 12F, 14F).” AR 35. Once again, the ALJ
12   misrepresented the record in support of her conclusion. Upon the Court’s review of Exhibit
13   12F, page four, Dr. Edward Sheldon noted Plaintiff’s use of an assistive device in that
14   Plaintiff complained of thumb pain due to “constant gripping of his single point cane that
15   he uses for stability due to chronic vertigo.” AR 673.
16         Additionally, the ALJ found Plaintiff’s testimony to be inconsistent with the record
17   because Plaintiff testified at the hearing that the last time he played a video game was “over
18   three years ago” because it aggravated his vertigo. AR 34. The ALJ noted that at Plaintiff’s
19   December 6, 2017 neurological evaluation for his hand numbness, the claimant reported
20   that “if he plays video games, the problem gets worse.” Id. While the ALJ is correct that
21   Dr. Khoromi’s progress note indicates that Plaintiff reported that his hand numbness gets
22   worse if he plays video games, it is not clear from the record whether Plaintiff was in fact
23   playing video games or simply reporting to his doctor the types of activities that aggravated
24   his symptoms. AR 660. These findings do not necessarily contradict Plaintiff’s allegations
25   regarding the severity of the vertigo he experiences and his light and exertional limitations.
26   Trevizo, 871 F.3d at 676. The ALJ also discounted Plaintiff’s subjective symptom
27   testimony because she found that his statement that he gets migraine headaches every week
28

                                                   26
                                                                                     20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.874 Page 27 of 28



1    is not supported by the record. See AR 35. While this is a legitimate reason to discredit
2    Plaintiff’s testimony, it does not, by itself, constitute a clear and convincing reason.
3          In sum, the Court does not find the objective medical evidence constitutes a clear
4    and convincing reason to discredit Plaintiff's subjective symptoms. The Court recommends
5    that Plaintiff’s symptom testimony, upon remand, be reexamined consistent with this
6    opinion and the required clear and convincing standard. Accordingly, the Court
7    RECOMMENDS GRANTING Plaintiff’s Motion and DENYING Defendant’s Motion
8    on this issue.
9       VI.    Remand Versus Award for Benefits
10         The law is well established that the decision whether to remand for further
11   proceedings or simply aware benefits is within the discretion of the Court. McAllister v.
12   Sullivan, 888 F.2d 599, 603 (9th Cir. 1989); see also Lewin v. Schweiker, 654 F.2d 631,
13   635 (9th Cir. 1981). Remand is warranted where additional proceedings could remedy
14   defects in the decision. See, e.g., Kail v. Heckler, 722 F.2d 1496, 1497 (9th Cir. 1984;
15   Lewin, 654 F.2d at 635. Remand for the payment of benefits is appropriate where no useful
16   purpose would be served by further administrative proceedings, Kornock v. Harris, 648
17   F.2d 525, 527 (9th Cir. 1980); where the record has been fully developed, Hoffman v.
18   Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); or where remand would unnecessarily delay
19   the receipt of benefits for which the disabled plaintiff is entitled, Bilby v. Schweiker, 762
20   F.2d 716, 710 (9th Cir. 1985).
21         Here, the Court has concluded that further administrative proceedings would serve
22   a meaningful purpose to address the errors identified herein. Therefore, this Court
23   RECOMMENDS REVERSING the ALJ’s decision and REMANDING for further
24   proceedings to address the errors noted in this Order.
25      VII. CONCLUSION
26         For the reasons set forth above, this Court RECOMMENDS that Plaintiff’s Motion
27   for Summary Judgment be GRANTED, that Defendant’s Cross-Motion for Summary
28

                                                   27
                                                                                      20cv911-BAS-LL
     Case 3:20-cv-00911-BAS-LL Document 21 Filed 04/15/21 PageID.875 Page 28 of 28



1    Judgment be DENIED, and that judgment be entered REVERSING the decision of the
2    Commissioner and REMANDING this matter for further administrative proceedings.
3          IT IS HEREBY ORDERED that any written objections to this Report and
4    Recommendation must be filed with the Court and served on all parties on or before April
5    29, 2021. The document should be captioned “Objections to Report and
6    Recommendation.”
7          IT IS FURTHER ORDERED that any reply to the objections shall be filed with
8    the Court and served on all parties on or before May 13, 2021. The parties are advised that
9    failure to file objections within the specified time may waive the right to raise those
10   objections on appeal of the Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir.
11   1998); Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991).
12   Dated: April 15, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 28
                                                                                  20cv911-BAS-LL
